               Case 4:14-cv-04480-YGR Document 329 Filed 04/17/20 Page 1 of 2




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     CHRISTOPHER HEALY
 6   Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
       P.O. Box 883
 9     Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11     Email: julia.heiman@usdoj.gov
12   Attorneys for Defendants
13                             IN THE UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16   TWITTER, INC.,                             )    Case No. 14-cv-4480-YGR
                                                )
17         Plaintiff,                           ) ORDER GRANTING MOTION
18                                              ) TO SEAL
                                                )
19                      v.                      ) Dkt. No. 316
                                                )
20
     WILLIAM P. BARR, United States            )
21         Attorney General, et al.,            )
                                                )
22         Defendants.                          )
                                                )
23
     __________________________________________)
24
25           The Court having considered the Plaintiff’s Administrative Motion to File Under
26
     Seal Exhibits 6–10 of the Rubin Declaration (Dkt. No. 316), and the supporting Declaration
27
     of Julia A. Heiman Submitted Pursuant to Local Rule Civil Rule 79-5(E) (Dkt. No. 317),
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                    1
                Case 4:14-cv-04480-YGR Document 329 Filed 04/17/20 Page 2 of 2




 1   and compelling reasons having been shown, plaintiff’s Motion to Seal is GRANTED as
 2   follows:
 3
 4
 5        Document or Portion of                    Evidence Offered in           Order
        Document Sought to be Sealed                Support of Sealing
 6
       FBI employee name identified                Heiman
 7     for protection in Exhibit 9, page           Declaration ¶¶ 6–9
       14CV4480TW001814                                                        GRANTED
 8
 9     FBI employee names identified               Heiman
       for protection in Exhibit 10,               Declaration ¶¶ 6–9           GRANTED
10     page 14CV4480TW001718

11     Communication from third party              Heiman
       provider to FBI identified for              Declaration ¶¶ 12–13
12     protection in Exhibit 10, page                                          GRANTED
       14CV4480TW001719
13
       Mobile telephone number of                  Heiman
14     third party identified for                  Declaration ¶¶ 10–11
       protection in Exhibit 10, page                                         GRANTED
15     14CV4480TW001719
16
       FBI employee name identified                Heiman
17     for protection in Exhibit 10,               Declaration ¶¶ 6–9
       page 14CV4480TW001811                                                   GRANTED
18
19
       IT IS SO ORDERED.
20
21     This terminates Docket No. 316.

22
23    Dated: ____________________
               April 17, 2020                             _______________________________________
                                                          HON. YVONNE GONZALEZ ROGERS
24                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                 2
